DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

3.	Claims 1-4, 6-20 are pending. 

Response to Arguments and Amendments
4.	Applicant’s arguments, see remarks page 1-2, filed on 01/25/2021 with respect to the rejection(s) of claim(s) 1-4, 6-20 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Douglas J. Reichard (US 20130297050).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6-20 are rejected under 35U.S.C 103 as being unpatentable over John Baier (US 20090089709), in view of Douglas J. Reichard (US 20130297050), hereinafter Reichard.

	Regarding claim 1:
Baier discloses providing, via a visualization manager comprising a hardware device having a predetermined configuration of a layout of a combined automation visualization the system includes a base presentation component to display one or more elements of an industrial control environment. Various display items can be dynamically superimposed on the base presentation component to provide industrial control information to a user. In another aspect of the industrial automation system, a location component is provided to identify a physical or a virtual location for a user in an industrial control environment (Baier, paragraph 52);
And wherein the visualization manager stores policies for controlling access by the thin client HMI to the individual visualizations based at least upon user, location, and thin client control mitigate navigation issues with human machine interfaces (HMI) and/or pop-up problems associated with such inter faces. By exploiting situation-specific data or “information of interest', e.g., based on factors such as the user's identity, role, location (logical or physical), current task, current view, and so forth, an HMI can be provided to superimpose such situation-specific information upon the user's current view of the automation control system (“base presentation') in a manner that communicates the essence of information as well as its importance/priority/urgency without completely dominating the user's attention or interrupting their current inter action with the system (Baier, paragraph 6), and further disclose profiles (e.g., user profiles, device profiles, templates, event profiles, alarm profiles, business profiles, etc.) 302 can also be saved in the data store 302 and employed in connection with customizing a visualization session in accordance with roles, preferences, access rights, goals, conditions, etc (Baier, paragraph 76). Examiner interprets that device profiles included conditions that is equivalent with policy controlling access by the client device condition limitation in claim 1. 

	Reichard teaches the configuration to a human machine interface that is a thin client to cause the thin client to access a plurality of visualizations from a respective plurality of industrial automation visualization sources of a controlled machine or process the component of the control system can be one of many components within the industrial automation system. For example, the industrial automation system can include a plurality of industrial controllers, corresponding plurality of control systems, and a plurality of panel displays (Reichard, paragraph 37), and the configuration defining specific individual visualizations to be included in the combined visualization, the location and layout of the individual visualizations in the combined visualization, and the industrial automation sources of the individual visualizations control programs can define control logic that runs on an industrial controller. Visualization programs can facilitate the design of a human/machine interface that can be displayed on a panel display within the industrial automation system, within the manager application, the first application and the second application can be two different applications utilized in configuration of an industrial automation system (Reichard, paragraph 38 and 39). The manager component 106 can facilitate the display of the first application at a first organizational location within the manager application and the second application utilized in the configuration of the industrial automation system at a second organizational location within the manager application. Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Reichard with that of Baier in order to increase the productivity and/or quality of an industrial process.

Regarding claim 2:
the visualization system 100 can be employed to facilitate viewing and interaction with data related to automation control systems, devices, and/or associated equipment (collectively referred to herein as an automation device(s)) forming part of a production environment. Visualization system 100 includes interface component 102, context component 104, visualization component 106, display component 108, and data store 110 (Baier, paragraph 63).

	Regarding claim 3:
	Baier and Reichard disclose wherein the industrial automation visualization sources comprise an automation controller configured to generate a process control screen, and therein the combined visualization comprises an area reproducing the process control screen display a master application with menu common to two slave application (Reichard, Fig.13, 1304). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Reichard with that of Baier in order to increase the productivity and/or quality of an industrial process.


	Regarding claim 4:
	Baier discloses wherein the industrial automation visualization sources comprise camera creating images of at least a portion of the controlled machine or process, and wherein the combined visualization comprises an area reproducing the images a determination is made if cameras should be switched in view of change in operator state, intended or desired view, panning, Zooming, etc. If no, the process con tinues to employ the same camera. If yes, at 2510 a new camera is selected to use as a video source, and image data is stitched together from both cameras to facilitate transitioning to the new camera (Baier, paragraph 114).

Regarding claim 6:
a user can interact with any of the display objects which may cause the display to change. For instance, if a user selects or otherwise identifies item 3025 the display 3100 of FIG. 31 could result. As illustrated by FIG. 31, the interface system updates the base presentation 3110 to show the selected information and automatically superimposes new, situation-specific information that is related to the updated display 3100 (Baier, paragraph 126).


	Regarding claim 7:
	Baier discloses wherein the combined visualization comprises a plurality of areas including one area for each of the plurality of visualizations and wherein at least one of the areas comprises a primary area for the controlled machine process, and wherein the primary area is user swappable with a secondary area where a different visualization is display a manager application comprising a dis play of a first application utilized in configuration of an industrial automation system at a first organizational location within the manager application and a display of a second application utilized in the configuration of the industrial automation system at a second organizational location within the manager application and provide a common menu to the first application and the second application via the manager application (Reichard, paragraph 8). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Reichard with that of Baier in order to increase the productivity and/or quality of an industrial process.

 Regarding claim 8:
	Baier and Reichard disclose wherein the primary area is swapped with the secondary area only when permitted by configuration the master application (also referred to inter changeably as a “manager application,” a “main application.” a “shell application.” or a “lens application”) can facilitate a display of programs or data from other applications (or “slave applications'). Using the master application, the slave appli cations can appear as though they are part of a single appli cation (the master application, the manager application or the main application). In other words, the master application can provide a "lens' to the slave applications, making the slave applications easier to use in the design of an industrial automation system (Reichard, paragraph 32). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Reichard with that of Baier in order to increase the productivity and/or quality of an industrial process.

Regarding claim 9:
Baier disclose wherein at least one of the visualizations permits user interaction with the industrial automation visualization source that creates the respective visualization, and wherein the user interaction comprises a command that is interpreted by the industrial automation visualization source that creates the respective visualization and is utilized for control of the controlled machine or process the a user enters commands or information into the computer 6312 through input device(s) 6336 (Baier, paragraph 192), and further at 1508, a determination is made as to whether or not a conflict is created by adding the new set of display objects. If yes, the conflict is resolved and the mash-up is regenerated at 1510. If no conflict exists, the augmented mash-up is dis played and made available for use at 1512 (Baier, paragraph 99).

	Regarding claim 10:
	Claim 10 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 11:
Claim 11 is rejected under the same reason set forth in rejection of claim 2.

	Regarding claim 12:
the display component 110 is also communicatively coupled to visualization component 106, which can generate, receive, retrieve or otherwise obtain a graphical representation of a production environment including one or more objects representing, inter alia, devices, information pertaining to devices (e.g., gages, thermometers ...) and the presentation itself (Baier, paragraph 69).

	Regarding claim 13:
	Baier discloses disclose wherein the user interaction comprises a command that is interpreted by the automation controller and is utilized for control of the controlled machine or process a user enters commands or information into the computer 6312 through input device(s) 6336 (Baier, paragraph 192), and further at 1508, a determination is made as to whether or not a conflict is created by adding the new set of display objects. If yes, the conflict is resolved and the mash-up is regenerated at 1510. If no conflict exists, the augmented mash-up is dis played and made available for use at 1512 (Baier, paragraph 99).

	Regarding claim 14:
Claim 14 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 10.

Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 11.

Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 12.


Claim 18 is rejected under the same reason set forth in rejection of claim 13.

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 14.

Regarding claim 20:
	Baier discloses wherein program instructions for creation of the visualizations are executed on the industrial automation components and not on the thin client the memory 102 can store various components, that can be executed or whose execution can be facilitated by the processor 104. The components include at least a display component 106, a menu component 108, and a navigation component 110 (Reichard, paragraph 35). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Reichard with that of Baier in order to increase the productivity and/or quality of an industrial process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh H Le whose telephone number is 571-272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432